From a consideration of the pronounced policy of the law against retrospective legislation, there has been *Page 387 
evolved a strict rule of construction in this regard. There is always a presumption that statutes are intended to operate prospectively only, and words ought not to have a retrospective operation unless they are so clear, strong, and imperative that no other meaning can be annexed to them, or unless the intention of the legislature cannot be otherwise satisfied. Every reasonable doubt is resolved against a retroactive operation of a statute. If all of the language of a statute can be satisfied by giving it prospective action only, that construction will be given it. 25 R.C.L. 787-789; Milliken v. Sloat, 1 Nev. 573; Wildes v. State, 43 Nev. 388-393; Virden v. Smith, 46 Nev. 208; Barrington v. Barrington, 76 So. 81; Pierce v. Pierce (Wash.),181 P. 24.
"A statute declaring the causes for which divorces may be granted is ordinarily to be given a prospective operation only, and does not authorize a divorce for a specified cause which occurred before the statute was enacted." 19 C.J. 38. See, also, Barrington v. Barrington, supra; Scott v. Scott, 6 Ohio, 535; Buckholts v. Buckholts, 24 Ga. 238; Burt v. Burt (Mass.),46 N.E. 622; Sherburne v. Sherburne, 6 Me. 210; Tufts v. Tufts (Utah),30 P. 309; Giles v. Giles, 22 Minn. 348.
The legislature of the State of Nevada is presumed to have known that the instant statute would be given a future operation only. Clover Valley Co. v. Lamb, 43 Nev. 375, 383.
Opposing counsel might attempt to make something of the provisions of section 2 of the act, but the court can at once realize that section 2 merely makes the effective date of the statute March 23, 1931, instead of July 1, 1931, as it would have been if section 2 had not been attached.
In interpreting doubtful statutes, the primary object is to ascertain the intent of the legislature. This intent is to be gathered, first, from the language of the statute, next from the mischief intended to be suppressed, or benefits to be attained. Maynard v. Johnson, 1-2 Nev. 549; *Page 388 
Virden v. Smith, 46 Nev. 208; 19 C.J. p. 38, sec. 62, n. B.
The words "have lived apart" in the statute refers to past matter and directly makes the bill retroactive by the wording thereof, and shows the intention of the legislature by passing the bill reading "have lived apart," which is third person, plural, perfect tense, indicative mood, the same as "have been living," etc. Heydenfeldt v. Davey G.  S.M. Co., 10 Nev. 290- 295; Webster's Unabridged Dictionary, "perfect tense," p. 969; "tense," p. 1364; p. 611, "Have, as an auxiliary verb, is used with the past participle to form preterit tenses," etc.; Century Dictionary, vol. IV, p. 4391, "perfect tense"; New Dictionary of English Language, 1923 ed., p. 612, "perfect tense."
A decision directly to the point before us is Worthington v. District Court, 37 Nev. 243.
"The power of the legislatures of the several states to grant divorces has been generally recognized, and on both principle and authority it seems that the legislature may authorize the granting of divorces for causes which occurred prior to the enactment of the statute and which occurred prior to the prevailing view. Such statutes are not unconstitutional as impairing the obligation of any contract or as ex post facto laws." Jones v. Jones, 2 Overt (Tenn.), 2, 5 Am. Dec. 645; 9 R.C.L. 270.
Albert D. Ayres, Amicus Curiae:
It would seem that the law is accurately stated in 19 C.J., p. 38, "Divorce," sec. 62. From the text therein, it appears that the statute is either retroactive or not so, according to the intention of the legislature. This intent, we understand, may be shown from either the language of the statute itself, from peculiarities concerning its contents, the time and method of its enactment, the general public policy of the state as shown in other acts, and by those things generally by which statutes are interpreted. *Page 389 
We find only one case in Nevada Reports which has ever discussed the question of whether a divorce act is retrospective. That case is Worthington v. District Court, 37 Nev. 212. The references to the question before this court are found on pages 242 and 243.
There is, however, another manifestation of public policy, which consists of the generally recognized retrospective effect of new grounds for divorce given to the statute of 1927 (Stats. 1927, p. 26, sec. 9460, N.C.L.). That statute became effective March 18, 1927, and from that day to this has been continuously, in all the district courts of the State of Nevada, given a retrospective effect.
Why should the legislature do that which is the equivalent of declaring that an emergency existed which required this act to become effective immediately, if the real effect thereof was to be delayed for five years? We call attention that the legislature did not stop by saying "this act shall take effect from and after its approval," but added the additional words "and be in force." It seems to us that the words "be in force" mean that there is a remedy existing and immediately open to those who come within its provisions.
A.E. Painter, Amicus Curiae:
"Acts of Parliament and wills ought to be alike construed according to the intention of the parties who made them." Page 568, 569, Broom's Legal Maxims, referring to the common law of England, which has been adopted by the State of Nevada as effective where legislative matters are not to the contrary. Hence, the common law of England should be of more importance and influence in the interpretation of legislative matters than that of other states of the United States, where public policy, constitutions and varied judicial interpretations exist.
"Have lived," grammatically, as indicated in the briefs and as understood by the ordinary Nevada individual and the members of the legislature, has a *Page 390 
ring and meaning of no uncertainty that means the past. And since the ninth ground of divorce is added by the act under consideration to the other eight grounds theretofore existing, and is controlled and dominated by the same rules and regulations as the other eight grounds, which are now available to any person, it cannot be taken therefrom, without inserting words that are not in the act, and if a full and clear meaning be given to each word it makes the act retrospective.
The words "take effect and be in force," as briefed by Mr. Ayres, appears to be an expression of the legislature to make the ninth ground available, as well as the other eight grounds, as soon as act was approved by the governor.
 OPINION
This is an original proceeding in prohibition.
On November 6, 1930, Joseph Progress instituted a suit for divorce in the respondent court. On April 20, 1931, he sought to amend his complaint by adding thereto a third cause of action, alleging that the plaintiff and defendant, since they were intermarried and for more than five consecutive years last past, have lived apart without cohabitation.
The last legislature enacted a bill creating an additional cause for divorce, which provides that a divorce may be granted when a husband and wife "have lived apart" for five consecutive years without cohabitation. The act provides that it should take effect and be in force from and after its passage and approval. It was approved March 23, 1931. Stats. 1931, p. 180, c. 111.
The only question for our determination is whether the act is retrospective in its operation. If it is, the writ must be denied.
1. It is the general rule, recognized by this court, that statutes are prospective only unless it clearly, *Page 391 
strongly, and imperatively appears from the act itself that the legislature intended that it should be retrospective in its operation. Milliken v. Sloat, 1 Nev. 573; Wildes v. State,43 Nev. 388, 187 P. 1002; Virden v. Smith, 46 Nev. 208, 210 P. 129.
Counsel for the petitioner, in support of his contention that the act in question is prospective only, cites the following cases arising out of statutes authorizing the granting of divorces, namely: Scott v. Scott, 6 Ohio, 535; Buckholts v. Buckholts, 24 Ga. 238; Sherburne v. Sherburne, 6 Me. (6 Greenl.) 210; Tufts v. Tufts, 8 Utah, 142, 30 P. 309, 16 L.R.A. 482; Burt v. Burt, 168 Mass. 204, 46 N.E. 622; Pierce v. Pierce, 107 Wash. 125,181 P. 24; Barrington v. Barrington, 200 Ala. 315,76 So. 81; Giles v. Giles, 22 Minn. 348.
We are unable to see that the first three cases can be of any aid to this court in deciding the question before us, since neither of them state the terms of the statute under consideration. The statute construed in Giles v. Giles is so clearly prospective that it is no aid in reaching a conclusion in this matter. The opinions in Tufts v. Tufts and Burt v. Burt throw no light upon the question before us. The other two cases cited by counsel support his contention, but there is a strong dissenting opinion in each of them.
There are many cases growing out of divorce statutes in which it was held that, the statute being prospective, the divorce could not be awarded, but they are not cases in which there could be a doubt as to the application of the general rule which we acknowledge as being controlling in determining if a statute is retrospective.
While it is the general rule that statutes are to be given a prospective, rather than a retrospective, operation, like all other rules of interpretation it is indulged to give effect to the presumed and reasonably probable intention of the legislature, when the terms of the statute do not of themselves make the intention clear and certain, and cannot be invoked to change or defeat the intention when it is made obvious or manifest by the *Page 392 
terms of the statute. Lamb v. Powder River Live Stock Co. (C.C.A.) 132 F. 434, 67 L.R.A. 558.
2. We think the statute in question is clearly retrospective, as well as prospective. By its terms it went into effect on the day it was approved and it refers to married couples who "have lived apart for five consecutive years without cohabitation." We are at a loss to see how the legislature could more clearly, strongly, and imperatively have expressed its intention that the act should be given a retrospective effect. The words "who have lived apart" must be given their plain ordinary meaning. It is not our duty to seek to give to the words in question a cryptic meaning simply because the marriage state is one which is looked upon as sacred. In fact, while no authority seems to have offered the suggestion, historically, it occurs to us that much may be said in opposition to any such idea. In England, at common law an absolute divorce could be granted only by Parliament, which power is still exercised by that body. In the early history of our states an absolute divorce was granted by the legislature. Virginia did not adopt a general divorce law conferring jurisdiction upon a court until March, 1841, and it is fair to presume that the hearing of such matters became so burdensome that the legislatures were driven to this step, the amazing thing being that it was so long deferred. In the very nature of things such legislative divorces were for past offenses.
The supreme court of Louisiana, in Hurry v. Hurry,141 La. 954, 76 So. 160, 161, had under consideration a statute which authorized the granting of a divorce "when married persons have been living separate and apart for a period of seven years or more." In an unanimous opinion the court held that it was impossible to say that the legislature intended to refer only to married persons who shall hereafter live separate and apart.
Other decisions supporting the conclusion we have reached are Long v. Long, 135 Minn. 259, 160 N.W. 687, L.R.A. 1917c, 159; Cole v. Cole, 27 Wis. 531. *Page 393 
For the reasons given, it is ordered that this proceeding be, and the same is hereby, dismissed.